Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file motion to approve and confirm instanter is allowed. The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Robert V. Shuff, Jr., is suspended from the practice of law for six months and until further order of the Court, effective September 12, 2005, and shall complete restitution of $200 to Jennifer Golliday and $750 to Jack Haynes before making an application for reinstatement.